Bloodworth, J.
The court did not err in directing a verdict for the defendant. “The mere fact that there are conflicts in the testimony does not render the direction of a verdict in favor of a party erroneous,' when it appears that the conflicts are immaterial, and that, giving to the opposite party the benefit of the most favorable view of the evidence as a whole and of all legitimate inferences therefrom, the verdict against him is demanded.” Dorris v. Farmers & Merchants Bank, 22 Ga. App. 514 (5), 518 (5) (96 S. E. 450), and citations.

Judgment affirmed.


Broyles, C. J., and Luke, J-., conour.

• J. 0. Adams, B. P. Gaillard Jr., for plaintiff.
O. N. Davie, for defendant.